DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 2, - - the - - should precede “bottom.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keilhauer et al. (US Patent Number 10264893).
Regarding claim 1, Keilhauer discloses a rotating work surface system for a chair comprising: a seat base (including 150) having a top engaging surface: a seat support (including at least lower portions of 110, including 156 for instance) having top side and a bottom side: and a rotating surface (at least lower portions of 140, including 145, etc.) positioned in between the seat base and the seat support, having a top side and a bottom side wherein the rotating surface is adapted to pivotally engage about an axis and a fixed position of the seat base and the seat support (this is the general arrangement).  
Regarding claim 14, Keilhauer further discloses the rotating surface further comprises a tablet surface system (130).
Regarding claims 15-20, Keilhauer further discloses the tablet surface system further comprises a vertical support member (of 140) having a proximal end and a distal end, and an tablet member (of 130), wherein the proximal end of the vertical support member is adapted to engage the rotating surface (see figures), wherein the engagement between the tablet member with the vertical support member is static and/or pivoting (it would at least be capable of both arrangements), and wherein the tablet member further comprises a recess (at least at an underside and/or interior).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilhauer.  Keilhauer discloses an arrangement as explained above including bosses extending outward (various post and bushings would be viewed as such), wherein the rotating surface further comprises a series of channels through which fasteners extend (at least at an upper portion of 143 for instance), wherein the series of channels are co-radial and concentric to the axis, wherein the rotating work surface system further comprises a pivoting system (of 145 for instance), wherein the rotating surface further comprises a center point and the pivoting system is positioned at the center point so as to rotate around the axis, wherein the bottom side of the seat support further comprises a series of inserts adapted to accept wherein the rotating work surface system further comprises attachment mechanisms, wherein the attachment mechanisms pass through a series of bosses and inserts (again at an upper end of 145), wherein the seat base further comprises a bottom engaging surface and a hollow portion positioned between the top engaging surface and the bottom engaging surface (see figures), wherein the seat support further comprises a back support mounted to a bottom side of the seat support (again, see figure).  Keilhauer does not clearly disclose the size, shape, and arrangement of components as claimed and specifies screws rather than bosses in many locations.  However, changes in fasteners are old and well-known (and Keilhauer discloses bosses elsewhere) and as duplication and rearrangement, as well as changes in size and shape, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components shaped and arranged as claimed (i.e. provide bosses extending to secure the base and seat support and provide the pivot system and attachment mechanism connections as claimed) based on normal variation to improve function, convenience, and comfort for various users.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilhauer in view of O’Neal (US Patent Application Publication Number 2019/0125085).  Keilhauer discloses and/or renders obvious an arrangement as explained above including a series of casters on the base, but does not disclose a shelf with a diameter as claimed.  Changes in size require only routine skill in the art, and such arrangements are known as shown by O’Neal who discloses a related device including a rotating surface (100) as a shelf with a dimension that extends beyond a seat base forming an extension, wherein the extension further comprises a circular-shaped recess (at 120).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide dimensions and/or a shelf as taught O’Neal in Keilhauer’s device because this could improve user comfort and convenience.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636